Citation Nr: 1030735	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased evaluation for a low back disability, 
currently rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1995.  

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in March 
2009.  A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

FINDING OF FACT

The Veteran's low back disability is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in November 2005.  Additionally, in 
May 2009, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to an increased 
rating, any questions as to the appropriate effective date to be 
assigned is rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains several reports of 
VA examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  For all 
the foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis 

The Board notes that the RO granted service connection for low 
back pain in October 2003 with a 10 percent disability rating 
effective May 7, 2002.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis of the lumbar spine or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc 
syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for disability with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months; a 20 percent disability rating for disability 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  

The Veteran underwent a VA examination in November 2005.  He 
reported lower back pain that, at times, radiates down to the 
legs.  He stated that there was stiffness in his back.  He 
reported that the pain worsened suddenly to a great degree due to 
bending over or making certain sharp moves.  He stated that he 
had to be very careful of his body movements.  He denied numbness 
or weakness in his legs and stated that there was no history of 
loss of bowel or bladder function.  

Upon physical examination, the thoracolumbar spine appeared 
normal.  There was some tenderness in the lower lumbar region 
without significant spasm.  Forward flexion was to 90 degrees 
with no pain, extension was to 15 degrees with some discomfort on 
extension, right lateral flexion to 30 degrees with no pain, left 
lateral flexion to 30 degrees with no pain, right rotation to 45 
degrees with no pain, and left rotation to 45 degrees with no 
pain.  The range of motion of the lumbar spine is additionally 
affected by discomfort (pain), but not fatigue, weakness, lack of 
endurance or incoordination after repetitive use or during flare-
ups.  There was no ankylosis noted.  The examiner diagnosed 
lumbosacral strain with mild degenerative disc disease.  The 
examiner noted that the Veteran had limitations of frequent 
stooping and climbing and very heavy lifting due to his back 
disability.  The examiner stated that after repetitive use or 
during flare-up, pain additionally limited joint function.  The 
examiner could not determine the additional limitation in degrees 
without resorting to mere speculation.  

Treatment records from Little Company of Mary Hospital dated in 
June 2005, December 2006, and June 2009 reflect that the Veteran 
was taken to the emergency room due to complaints of back pain.  

The Veteran underwent another VA examination in July 2009.  He 
reported pain on a scale of three out of ten.  He stated that 
there was occasional stiffness in the muscles which limited his 
ability to exercise.  He reported that he worked as a fleet 
manager full time, which was mostly a desk job.  He stated that 
he had about 7 sick days in the previous month due to a recent 
episode of low back pain.  

Upon physical examination, there was no scoliosis and minimal 
tenderness over the low back.  There was no swelling or spasm.  
Flexion was to 90 degrees, extension was to 10 degrees, left and 
right lateral flexion and rotation were to 20 degrees.  The 
examiner diagnosed mild to moderate degenerative changes and 
discogenic disease with posterior disc bulges at L3-4 and L4-5.  
There was straightening of the normal lordotic curve of the 
lumbar spine without evidence of acute fracture, dislocation or 
subluxation.  Marginal osteophytes were seen consistent with 
degenerative changes.  There was disc space narrowing throughout 
the lumbar spine with posterior disc bulges at L3-4 and L4-5.  
There was facet arthropathy lower lumbar levels.  There was 
sclerosis adjacent to the right pedicle at T12 with similar but 
less prominent sclerosis on the left at that level.  The bony 
mineralization and visualized soft tissues were unremarkable.  

There are no documented ranges of pertinent spinal motion which 
meet the requirements for a rating in excess of 10 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  For example, the July 2009 VA examiner noted that flexion 
was to 90 degrees.  There is no suggestion of muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  For example, the July 2009 VA examiner noted that 
there was no spasm.  No higher rating is warranted under these 
criteria.

Likewise, the evidence does not show a low back disability with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months to 
warrant a higher rating under Diagnostic Code 5243.  



DeLuca

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board again notes 
that the Veteran has reported pain in his low back.  The Board 
finds, however, that the current disability rating takes into 
consideration the Veteran's complaints of low back pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  See DeLuca, 8 Vet. App. 
at 204-07.

In sum, there is no basis for assignment of ratings in excess of 
10 percent for the Veteran's service-connected low back 
disability.  As there is a preponderance of evidence against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Extraschedular Considerations

The assignment of an extra-schedular rating was also considered 
in this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no persuasive evidence that the Veteran's service-
connected low back disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluations.  As noted above, the 
Veteran has been treated at the emergency room on three separate 
occasions in 2005, 2006, and 2009 for complaints of back pain.  
The Veteran stated that he had about 7 sick days due to the most 
recent episode of low back pain.  However, the Board finds that 
there has been no showing by the Veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of hospitalization.  
Under these circumstances, the Board finds that the Veteran has 
not demonstrated marked interference with employment so as to 
render impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


